internal_revenue_service department asury significant index nos washington dc contact person telephone number in reference to op e eo t date nov legend o we dear sir or madam this is in response to m’s request for certain rulings under sec_507 code hereafter code and of the internal revenue m has been recognized exempt under sec_501 of the a private_foundation under section_509 a code and classified as m was established by a bequest from its founder w now deceased m’s purposes include using its funds for charitable scientific literary educational or religious purposes within the meaning of sec_501 u and vv governing body also includes three members and u are the children of w m‘s trustees are r m’s founder of the code t m’s t s s n and p have been recognized as exempt under section of the code and classified as private_foundations under s01 c sec_509 exclusively for charitable educational literary or scientific purposes within the meaning of sec_501 and p are organized and operated n o jos m proposes to transfer all of its assets in equal and p amounts to n terminate after the transfer of assets has been completed states that it may or may not have met the distribution_requirements of sec_4942 of the code in the year of its liquidation transfers or the immediately previous year m proposes to wind up its operations and m r t v and x will serve as the initial trustees for n after the transfer of assets and liquidation of m resign as trustees of n of n after m’s liquidation and the transfer of assets has been completed t and x will serve as the sole trustees r and v will r s and v will serve as the directors for after the transfer of assets and liquidation m has been substantially completed r and v will resign as directors of o's president and will name the successor directors s serves as p s board_of directors is composed of six persons the directors for p include u and y who are permitted under p’s organizing document to serve an unlimited number of successive terms who are the only directors for p y serves as p’s president m states that the members of its board_of directors have determined to pursue courses of charitable giving independently of one another objectives m’s board proposes to transfer all of m’s assets percent to foundations n which represents the separate philanthropic interests of the family_member trustees as indicated above in order to accomplish these in equal amounts each of and p m states that it will effectively terminate its private_foundation_status and corporate existence after the transfer of assets is completed sec_507 of the code of its intent to terminate its private_foundation_status after the transfer is completed m states that it has no pre-existing charitable pledges or grants which require the exercise of expenditure_responsibility described in sec_4945 h m will provide the notice described in sec_507 of the code provides that except as provided in sec_507 the status of any private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful or repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies the organization that because of such act the organization is liable for the tax imposed by sec_507 and either the organization pays the iho tax or the entire amount of the tax is abated under sec_507 sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets sec_507 of the code provides that for purposes of sec_507 c the value of the net assets shall be determined at whichever time such value is higher the first day on which action is taken which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4941 e of the code states that the term self dealing means any direct or indirect transfer to for the benefit of of a private_foundation a disqualified_person of the income or assets or use by or sec_4942 of the code imposes an excise_tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period as defined in paragraph c the term distributed means distributed as qualifying distributions under sec_4942 for purposes of sec_4942 of this section sec_4943 of the code imposes an excise_tax on the excess_business_holdings of a private_foundation sec_4943 of the code states that excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of order for its remaining holdings in the enterprise to be permitted holdings a person other than a disqualified_person in to sec_4944 of the code imposes a tax on a private_foundation that invests any amount in such manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant or of sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 b sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 of the code provides in part that the term disqualified_person shall not include any organization which is described in sec_501 organization described in sec_509 other than an sec_4946 b of the code defines a disqualified_person to include with respect to a private_foundation a foundation_manager sec_4946 b of the code states that the term foundation_manager includes a trustee of a foundation having authority or responsibility over the activities of the foundation sec_1_507-3 of the income_tax regulations of the code the terms other adjustment organization hereafter regulations provides that for purposes of sec_507 or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income b h sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year is sec_1_507-3 of the regulations provides that in a significant disposition of assets to one or more the case of private_foundations within the meaning of paragraph c section the transferee organization shall not be treated as newly created organization this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization a transferee organization to which of this a sec_1_507-3 i of the regulations provides that a transferee organization to which sec_507 applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair market of the assets of the transferor less encumbrances immediately before the transfer shall be determined as of the time of the transfer of the code fair_market_value sec_1_507-3 of the regulations provides that of this paragraph a except as provided in subparagraph private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net such transfer shall itself assets to another private_foundation be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 b apply during any period in which it has no assets requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets shall not such sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is required to file the annual information_return required by sec_6033 the annual report of a private_foundation required by sec_6056 however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following for the taxable_year in which such transfer occurs and the foundation managers are required to file - - the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity sec_1_507-3 of the regulations provides that of this paragraph where except as provided in subparagraph the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 d and h shall not apply to the transferee or the transferor with respect to any ‘expenditure responsibility’ grants made by the transferor subparagraph shall not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made however the exception contained in this sec_1_507-3 of the regulations provides that unless a of the a transfer of assets described in sec_507 will private_foundation gives notice under sec_507 code not constitute a termination of the transferor’s private_foundation_status sec_1_507-3 a ii of the regulations provides that the provisions enumerated in subparagraphs a through g apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 been effected the rules for determining the basis_of_property pursuant to sec_507 in particular sec_1_507-3 ii a refers to of the code not the transfer of all of m's assets to foundations n o and p under the circumstances described will constitute a transfer as described in sec_507 p will not be treated as newly created organizations transfer does not constitute a willful or flagrant act described in sec_507 notifies the secretary of intention to terminate its private_foundation_status there will be no tax imposed under sec_507 assuming m has no assets at the time m therefore n the of the code and n and p as transferee foundations will be treated as possessing those attributes and characteristics of m transferor pursuant to sec_1 regulations they were m for purposes of the chapter excise_tax provisions and sec_507 and sec_509 in the proportion which the net fair_market_value of the transferred assets bears to the net fair and p will each be treated as a of the therefore n the if rit market_value of all of m‘s assets immediately before the transfers assets pursuant to the transfer each succeed to one-third of m’s tax_attributes under chapter including sec_4940 through and p will each receive one-third of all of m's and sec_507 and sec_509 therefore n and p will n m will transfer all of its assets to n o and p because and p are described in sec_501 n are not disqualified persons with respect to m pursuant to sec_4946 not constitute an act of self-dealing within the meaning of sec_4941 of the code therefore the transfers will of the code of the code they the assets transferred from m to n o and p do not constitute the operation of a business_enterprise within the meaning of sec_4943 n and p will not be subject_to the tax imposed on excess_business_holdings under sec_4943 therefore m of the code assets transferred by m to n and p will be transferred of the regulations pursuant to a plan_of_liquidation under sec_1_507-3 and transfers described in sec_507 therefore not considered investments for purposes of the tax on jeopardy investments imposed by sec_4944 the transfer of assets constitute of the code and are the transferee private_foundations will use the assets of the code and c b transferred from m to accomplish charitable purposes described in sec_501 transfer of assets by m will not be considered a taxable_expenditure described in sec_4945 pursuant to sec_1_507-3 of the regulations existing grants for which it has to exercise expenditure_responsibility m will not be required to exercise expenditure_responsibility as described in sec_4945 of the code during any period in which it has no assets pursuant to sec_1 a of transfer of the regulations that is for any year after the year since m has no obligations or therefore the m has not given notice of a termination of private_foundation_status pursuant to sec_507 therefore the transfer of all of m’s assets to n not terminate m's status a sec_507 m will be required to file the annual information_return required by pursuant to sec_1_507-1 of the regulations after the transfer of all of its assets to n addition m’s foundation managers are required to file the annual report of and for purposes of the tax imposed by sec_507 a private_foundation required by sec_6056 a private_foundation under section of the code and p will for the and p in o - taxable_year in which such transfer occurs sec_1 b foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity of the regulations neither m nor its however pursuant to based on the above we rule as follows the transfer of all of m’s assets to n described above constitutes a transfer described in sec_507 b of the code and p as as a transfer described in sec_507 the proposed transaction will not result in a termination of m’s private_foundation_status under sec_507 and therefore will not cause the imposition of the termination_tax under sec_507 of the code when m notifies the service after the transfer of all of assets to n private_foundation_status pursuant to sec_507 tax under sec_507 will be imposed on m o and p that it intends to terminate its its no pursuant to sec_507 a as newly-created organizations of the regulations n of the code and sec_1 and p will not be treated since the proposed transfer will be made pursuant to sec_507 of the code c status of m it will not affect the section n and p o the proposed transfer will not constitute a willful and flagrant act for tax under chapter or failure to act giving rise to liability - in any event none of the foundations will and p will succeed to one-third of m’s aggregate tax n benefit but succeed to an aggregate tax_benefit in excess of the fair_market_value at the time of the transfer of the assets that the respective foundations receive under sec_1_507-3 not effectively controlled by the same persons who control m ii of the regulations because n and p are for purposes of the chapter private_foundation_excise_tax provisions and sec_507 through each be treated as and p will but only in the proportion if it is m n o which the net fair_market_value of the assets transferred to each of the organizations bears to the net fair_market_value of all of m’s assets immediately before the transfers since each of the successor foundations will receive one-third of all of m’s assets n to one-third of m's tax_attributes under chapter and sec_507 through including the following o and p will each succeed a o and p will be apportioned to n for purposes of sec_4940 one-third of the net_investment_income of m for the taxable_year of the transfers to n p and will be includable in the computation of the net_investment_income of n o and p in the taxable_year of the transfers appropriate credits for estimated payments of the tax imposed by sec_4940 which have been made by m and for any overpayments of such tax paid o and p will each be entitled to n o and the transfers to n events giving rise to net_investment_income pursuant to sec_4940 themselves will not give rise to tax under sec_4940 and p will not be realizable therefore such transfers and p will each be responsible for satisfying n one-third of m’s sec_4942 distribution requirement for its taxable_year in which the transfers are made to the extent that such distribution_requirements have not fully been satisfied as of the transfers to n o and p in the event that there remains any undistributed_income for m’s taxable_year immediately preceding the taxable_year of the transfers by m one-third of such remaining undistributed_income will be allocated to n oo and p must distribute their allocable one-third share of such remaining undistributed_income not later than the end of their taxable_year in-which the transfer is made to them by m sec_4942 of the code n respective distributable_amount by their share of any excess qualifying_distribution carryover of m and p may reduce their for purposes of and p wn o for purposes of determining the assumed distribution requirement responsibilities of n taxable_year of the transfers one-third of the value of m’s assets calculated on a monthly basis as of the end of each calendar month falling within the taxable_year of the transfers from m and then expressed as monthly average will be attributed to n o and p will each be deemed to have held net assets and p for m’s and p a vn -10- equal to one-third of such monthly average as last day of the each month during the successor foundations’ taxable_year of the transfers extending through the last day of the month immediately preceding the transfer transfers are made during more than one month appropriate adjustments will be made if of the the proposed transfer of m’s assets to n constitute self-dealing under sec_4941 and will not subject m or any foundation_manager of m oo and p to tax under sec_4941 and p n o and p will not n the proposed transfer of m’s assets to n involve the application of sec_4943 concerning excess_business_holdings o and p will not the proposed transfer of m's assets to n constitute a jeopardizing investment with respect to m o and p under sec_4944 o and p will not n the proposed transfer of m’s assets will not constitute taxable_expenditures within the meaning of sec_4945 and m will not be required to exercise expenditure_responsibility as the term is defined in sec_4945 h with respect to the transferred assets any exercise expenditure_responsibility imposed on m by sec_4945 with respect to grants made before the transfer proposed transfers to n m to tax under sec_4945 and will not subject n to tax under sec_4945 provided that n expenditure_responsibility or the successor foundations assumes m’s duties with respect to the expenditure_responsibility grant and exercises such expenditure_responsibility and p and p exercise in the alternative one of and p will not subject ii of the under sec_1_507-1 and a regulations m will not be required to comply with periodic reporting return and notice provisions under sec_6033 and sec_6104 of the code for any taxable_year following the taxable_year in which the proposed transfer occurs but only if during the subsequent taxable years in question m has neither legal nor equitable_title to any assets and it engages in no activity required to comply with the notice and public inspection provisions under d return in connection with its final however m will be -u- -200007037 this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it we are informing your key district_director of this ruling sincerely yours ribets c leys robert c harper chief exempt_organizations technical branch mae
